UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7274



DAWN DEMPSY SUTTON,

                                           Petitioner - Appellant,

          versus


GARY L. WINKLER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-847-5-H)


Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Dempsey Sutton, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dawn Dempsey Sutton, a federal prisoner, appeals the

district court’s orders denying relief on his petition filed under

28   U.S.C.     §   2241     (2000),     and    denying    his    motion      for

reconsideration.        We   have    reviewed    the    record   and   find    no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Sutton v. Winkler, No. CA-03-847-5-H (E.D.N.C.

Apr. 22 & June 30, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court     and   argument   would    not   aid    the

decisional process.



                                                                       AFFIRMED




                                     - 2 -